


Exhibit 10.33


OGE Energy Corp.
Director Compensation
Compensation of non-officer directors of the Company in 2015 included an annual
retainer fee of $146,600, of which $51,600 was payable in cash in monthly
installments and $95,000 was deposited in the director's account under the
Company's Deferred Compensation Plan in December 2015 and converted to 3,859
common stock units based on the closing price of the Company's Common Stock on
December 8, 2015. All non-officer directors received $2,000 for each Board
meeting and $2,000 for each committee meeting attended. The lead director
received an additional $20,000 cash retainer in 2015. The chairman of the Audit
Committee received an additional $15,000 cash retainer in 2015. The chairmen of
the Compensation and Nominating and Corporate Governance Committees received an
additional $10,000 annual cash retainer in 2015. Each member of the Audit
Committee also received an additional annual retainer of $5,000 and the Chair of
the Audit Committee received a meeting fee of $2,000 for significant meetings
(wither in person or by phone) with management to address Committee matters.
These amounts represent the total fees paid to directors in their capacities as
directors of the Company and OG&E in 2015.


Under the Company's Deferred Compensation Plan, non-officer directors may defer
payment of all or part of their attendance fees and the cash portion of their
annual retainer fee, which deferred amounts in 2015 were credited to their
account as of the first day of the month in which the deferred amounts otherwise
would have been paid. Amounts credited to the accounts are assumed to be
invested in one or more of the investment options permitted under the Company's
Deferred Compensation Plan. In 2015, those investment options included a Company
Common Stock fund, whose value was determined based on the stock price of the
Company's Common Stock. When an individual ceases to be a director of the
Company, all amounts credited under the Company's Deferred Compensation Plan are
paid in cash in a lump sum or installments. In certain circumstances,
participants may also be entitled to in-service withdrawals from the Company's
Deferred Compensation Plan.






